[Cite as State v. McCormick, 2016-Ohio-8009.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                         Court of Appeals Nos. WD-15-078
                                                                            WD-15-079
        Appellee
                                                      Trial Court Nos. 2014CR0027
v.                                                                     2014CR0414

Sean McCormick                                        DECISION AND JUDGMENT

        Appellant                                     Decided: December 2, 2016

                                                *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        James J. Popil, for appellant.

                                                *****

        YARBROUGH, J.

                                            I. Introduction

        {¶ 1} Appellant, Sean McCormick, appeals the judgment of the Wood County

Court of Common Pleas, sentencing him to one year in prison following his stipulation to

having violated the terms of his community control. We affirm.
                         A. Facts and Procedural Background

       {¶ 2} In July 2014, appellant was sentenced to three years of community control

following his guilty plea to one count of receiving stolen property in case No.

2014CR0027. Two months later, the state filed a petition for revocation of community

control, premised upon the allegation that appellant had been charged with committing

the crime of robbery in case No. 2014CR0414. Eventually, appellant entered an

admission to the community control violation in case No. 2014CR0027, and entered a

guilty plea as to the amended charge of attempted robbery in case No. 2014CR0414. The

two cases proceeded to sentencing on January 20, 2015.

       {¶ 3} At sentencing, the court ordered appellant to serve a three-year term of

community control for the attempted robbery charge in case No. 2014CR0414, and

extended appellant’s prior community control sentence from case No. 2014CR0027 by

one year. The court ordered the community control sentences to be served concurrently.

As part of its community control sentence in case No. 2014CR0414, the court also

ordered appellant to “enter into and successfully complete the SEARCH Program

Community Based Correctional Facility (CBCF).”

       {¶ 4} Nine months later, the state filed a second petition for revocation of

community control. This time, the state alleged that appellant had admitted to his

probation officer that he used heroin and cocaine and tested positive for several drugs

during a drug screen. Appellant later stipulated to being in violation of the terms and

conditions of his community control in case Nos. 2014CR0027 and 2014CR0414, and the




2.
trial court immediately proceeded to sentencing. Ultimately, the court revoked

appellant’s community control and ordered him to serve one year in prison in both cases,

to be served concurrently. Specifically, the court stated: “So I’m going to, in both cases,

impose twelve months in Ohio Department of Rehabilitation & Corrections giving him

credit for time he has served in SEARCH and in the justice center.” In its subsequent

entry in case No. 2014CR0027, the court stated:

              [Appellant] is to be given credit for jail time as specified in Ohio

       Revised Code Section 2967.191. The Court has been advised that the

       Defendant previously served 112 days in the Wood County Justice Center

       in this case as of dispositional hearing on November 17, 2015. Therefore

       the Defendant is hereby granted a total of 112 days of jail time credit in this

       case as of dispositional hearing on November 17, 2015.

       {¶ 5} Regarding jail time credit in case No. 2014CR0414, the court’s entry stated:

              [Appellant] is to be given credit for jail time as specified in Ohio

       Revised Code Section 2967.191. The Court has been advised that the

       Defendant previously served 114 days in the Wood County Justice Center

       in this case as of dispositional hearing on November 17, 2015. Further, the

       Court has been advised that the Defendant previously served 143 days in

       the SEARCH Program as of November 17, 2015. Therefore the Defendant

       is hereby granted a total of 257 days of jail time credit in this case as of

       dispositional hearing on November 17, 2015.




3.
       {¶ 6} Wishing to challenge the trial court’s failure to apply his 143-day period of

service in the SEARCH Program toward his prison sentence imposed in case No.

2014CR0027, appellant has filed timely appeals in case Nos. 2014CR0027 and

2014CR0414. On January 7, 2016, we issued an order sua sponte consolidating these

appeals.

                                 B. Assignment of Error

       {¶ 7} On appeal, appellant assigns the following error for our review:

              The trial court committed reversible error when it failed to credit

       appellant with the total number of days of jail time served.

                                        II. Analysis

       {¶ 8} In his sole assignment of error, appellant argues that the trial court erred in

failing to credit him 143 days toward his one-year prison sentence in both cases for his

service in the SEARCH Program. In opposition, the state argues that the trial court

properly omitted any jail time credit for appellant’s time in the SEARCH Program for

case No. 2014CR0027 because he was never ordered to complete the SEARCH Program

in that case. Notably, appellant has already completed his sentence in both cases and has

been released from jail. Thus, as a threshold issue, we must consider whether this appeal

is moot.

       {¶ 9} Generally, the trial court’s calculation of jail-time credit can be challenged

by way of appeal from the court’s judgment. Hughley v. Saunders, 123 Ohio St.3d 446,

2009-Ohio-5585, 917 N.E.2d 270, and State ex rel. Rudolph v. Horton, 119 Ohio St.3d




4.
350, 2008-Ohio-4476, 894 N.E.2d 49. Once a defendant has served his sentence and has

been released from prison, however, any error related to the calculation of his jail-time

credit is moot. State ex rel. Gordon v. Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572,

859 N.E.2d 928. This is so because the issue of jail-time credit relates only to the length

of the sentence and not the underlying conviction and, therefore, there is no collateral

disability. State v. Strohl, 6th Dist. Wood No. WD-05-049, 2006-Ohio-1639, ¶ 8, and

State v. Ambriez, 6th Dist. Lucas No. L-04-1382, 2005-Ohio-5877, ¶ 10.

         {¶ 10} An exception to the mootness doctrine exists where the claim is “capable of

repetition, yet evading review.” Murphy, citing Spencer v. Kemna, 523 U.S. 1, 17, 118

S.Ct. 978, 140 L.Ed.2d 43 (1998). We find this exception is not applicable in this case.

As we noted in a similar case involving a challenge to the application of jail-time credit

to a six-month sentence, “[t]here is a means to challenge the jail-time credit issue even

when there is insufficient time to seek a direct appeal. If a defendant seeks immediate

release from prison because of an alleged error in the calculation of his jail-time credit, he

may seek relief by filing a habeas corpus petition.” State v. Feagin, 6th Dist. Huron No.

H-12-014, 2013-Ohio-1837, ¶ 5, citing Horton at ¶ 3.

         {¶ 11} In light of appellant’s completion of his prison sentence in this case, we

find that this appeal is moot. Accordingly, appellant’s assignment of error is not well-

taken.




5.
                                     III. Conclusion

       {¶ 12} Upon consideration, this appeal is hereby dismissed. Appellant is ordered

to pay the court costs of this appeal pursuant to App.R. 24.


                                                                        Appeal dismissed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Stephen A. Yarbrough, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




6.